Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102a1 as being unpatentable over Liu (US 2017/0145553) in view of by Uchida (JP 11-126760 as cited on IDS). 
Regarding claim 1, Liu teaches a deposition preventive plate;
a cathode electrode capable of holding a target material (114) inside a sputtering apparatus, the deposition preventive plate comprising: 
a base material (202); and a sprayed deposit (204) arranged over the base material and containing Si ([0030], [0033]). 

Uchida directed to a sputtering apparatus teach a deposition preventive plate (17a, Fig. 1) is arranged on an outer periphery of the cathode electrode (15) because it would prevent deposits from accumulating on the wall of the chamber [0008-0009]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate of Liu by providing the plate is arranged on an outer periphery of the cathode electrode, as taught by Uchida, because it would prevent deposits from accumulating on the wall of the chamber [0008-0009].
Regarding claim 2, Liu teaches a film (aluminum coating) having a resistance value smaller than a resistance value of the sprayed deposit (silicide) between the base material and the sprayed deposit (204, [0027]). 
Regarding claim 3, Liu the sprayed deposit contains Si having an atomic concentration of 66.7 atm % or more ([0030]). 
Regarding claim 4, Liu teaches the sprayed deposit has a surface roughness of 10 .mu.m or more [0034}. 
Regarding claim 5, Liu teaches the sprayed deposit has a resistance value of 100.OMEGA. or more [0030] because it teaches a tungsten silicide sprayed deposit. 
Regarding claim 7, Liu teaches a sputtering apparatus comprising: 
a processing vessel (Fig. 1); 
a cathode electrode arranged inside the processing vessel and capable of holding a target material (114); 
an anode electrode arranged inside the processing vessel and capable of holding a substrate (111, [0023]) onto which sputtered particles from the target material are made to adhere;

and a deposition preventive plate that includes a base material (202) and a sprayed deposit (204) arranged over the base material and containing Si [0030]. 
Liu does not teach the deposition preventive plate is arranged on an outer periphery of the cathode electrode. 
Uchida directed to a sputtering apparatus teach a deposition preventive plate (17a, Fig. 1) is arranged on an outer periphery of the cathode electrode (15) because it would prevent deposits from accumulating on the wall of the chamber [0008-0009]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate of Liu by providing the plate is arranged on an outer periphery of the cathode electrode, as taught by Uchida, because it would prevent deposits from accumulating on the wall of the chamber [0008-0009].
Regarding claim 8, Liu teaches the deposition preventive plate further includes a film (aluminum coating, [0027] having a resistance value smaller than a resistance value of the sprayed deposit between the base material and the sprayed deposit ([0027], [0030]). 
Regarding claim 9, Liu teaches the sprayed deposit of the deposition preventive plate contains Si having an atomic concentration of 66.7 atm % or more [0030]. 
Regarding claim 10, Liu teaches the sprayed deposit of the deposition preventive plate has a surface roughness of 10 .mu.m or more [0034]. 
Regarding claim 11, Liu teaches the sprayed deposit of the deposition preventive plate has a resistance value of 100.OMEGA. or more because it teaches a tungsten silicide sprayed deposit [0030]. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and as applied to claim 2 and 8 above, and further in view of Sato (US 2003/0121777). 
Regarding claims 6 and 12, Liu teaches the sprayed deposit has a thickness of 50 .mu.m or more and 100 .mu.m or less [0027].
 Liu does not explicitly teach the film having the resistance value smaller than the resistance value of the sprayed deposit has a film thickness of 100 .mu.m or more and 600 .mu.m or less. 
Sato directed to a sputtering apparatus teaches a sprayed aluminum film (5) deposited as a stress relief layer [0072]) over which a thermal expansion relief layer 4 is sprayed to prevent peeling of an adhered film deposited during a sputtering process. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film having the resistance value smaller than the resistance value of the sprayed deposit of Liu by providing it has a film thickness of 100 .mu.m or more and 600 .mu.m or less, as taught by Sato, because it would prevent peeling of an adhered film deposited during a sputtering process [0052]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794